Case 1:19-cr-O0460-KMW Document18 Filed 06/27/19 Page 1 of 2

Case 1:19-cr-00460-KMW Document 17 Filed 06/26/19 “ORIGIN A [.

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

FOUR TIMES SQUARE
FIRM/AFFILIATE OFFICES

NEW YORK [0036-6522 BOSTON
— CHICAGO
TEL: (212) 735-3000 HOUSTON
LOS ANGELES
FAX: (212) 735-2000 PALO ALTO
WASHINGTON, B.C.
DIRECT DIAL www.skadden.com WILMINGTON
@lea-7F7as-2100 BEING
DIRECT FAX BRUSSELS
SI7-777-2100 FRANKFURT
EMA, ADDRESS HONG KONG
DAVID. MEISTER (@SKADDEN.COM LONDON
MOSCOW
MUNICH
PARIS.
SAO PAULO
BEOQUL
SHANGHAI
SINGAPORE

June 26, 2019 TOKYO

FORONTO

    
 
 

USbC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOE #:

 

Via kCr

Hon. Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY [0007

 

RE. United States v. Todd Kozel. 19 Cr. 460 (KMW)
Dear Judge Wood:

We respectfully submit this letter on behalf of Todd Kozel, to inform the
Court that the Government and defense counse! have reached agreement with respect
to a proposed modification of bail conditions in the above-referenced matter. The
U.S. Pretrial Services Office also agrees with this proposal.

On June 25, 2019, we wrote to the Court to propose a modification of one
bail condition-—specifically, to request the removal of an ankle bracelet that provides
electronic location monitoring ("GPS Monitoring"). We noted that Pretrial Services
supported the request but that the Government did not. The Government has since
informed us that it will agree to the removal of GPS Monitoring on the condition that
the amount of the personal recognizance bond be increased from $1 million to $2
million (with no additional security beyond the $1 million in cash already posted),
with the revised bond to be co-signed by the existing sureties, Mr. Kozel's father and
brother.

With this proposed modification, the bail conditions would be: () $2 million
va personal recognizance bond secured by $1 million in cash, co-signed by Mr. Kozel's
4 father and brother, (11) surrender of tr: avel documents and no new applications; and

. ; (#11) travel restricted to the South of New York, with travel also permitted
fo Horie} We Pittsburgh, Pa., and Palm Spring
ot

S, Calif, to visit family, if pre-approved by

  
 
  

 
Case 1:19-cr-00460-KMW Document 18 Filed 06/27/19 Page 2 of 2
Case 1:19-cr-00460-KMW Document 17 Filed 06/26/19 Page 2 of 2

Hon. Kimba M. Wood
June 26, 2019
Pape 2

Pretrial Services, and with any other temporary travel requiring the consent of both
the U.S. Attorney's Office and Pretrial Services.

We therefore request that the Court modify the bail conditions as set forth
above.

Respectfully submitted,
Did Wiher Jo
David Meister
Jocelyn E. Strauber
Daniel Merzel
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036
(212) 735-2100

Attorneys for Todd Kozel

ce (by e-mail): — Louis A. Pellegrino
Assistant U.S, Attorney

 
